The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to applicant’s communication of 6/10/2021.  Currently claims 18-32 are pending, elected, and rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (US 4,657,490) in view of Gross et al. (US 5,848,991).
Abbott discloses a delivery device (as in figure 2) comprising: a disposable housing portion configured for selective engagement with a durable housing portion (18/26/20) adapted to be secured to a user; a durable housing portion configured to be selectively engaged with and disengaged from the disposable housing portion (110); a reservoir (interior of 26) having an interior for containing a fluidic medium (space near 36 or 34 for examples); a fluid pumping section comprising valves and a pumping chamber connected to one end of the pumping assembly; and a motor (96/80) and durable housing portion.
Abbott discloses the claimed invention except for the housing comprises adhesive to secure the housing to a user.  Gross teaches that it is known to use the housing comprises adhesive to secure the housing to a user as set forth in paragraphs at column 3 lines 45-54 (also see adhesive coating 6) to provide a means to allow the device to be semi portable and be attached to the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Abbott with a housing that comprises adhesive to secure the housing to a user as taught by Gross, since such a modification would provide the system with a housing that comprises adhesive to secure the housing to a user for providing a means to allow the device to be semi portable and be attached to the patient.
Concerning claim 19 and 25, it is examiners position that the reservoirs would be filled by the manufacture with fluid in order to treat a patient.  
Concerning claim 20 and 26, it is examiners position that Gross teaches the adhesive on a first side of a base and the reservoir on the opposite.
Concerning claim 21 and 29-31, see shape-memory alloy (see load cell 82 or petals 62).
Concerning claim 22 and 27-28,  and the pump actuator note Abbot and motor 96 and multiple valving structure chambers.
Concerning claim 23, and 32 and dispensing chamber note needle of gross or end outlet of Abbott.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783